Name: Commission Regulation (EEC) No 3898/90 of 19 December 1990 fixing the reference prices for fishery products for the 1991 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 /12 Official Journal of the European Communities 31 . 12. 90 COMMISSION REGULATION (EEC) No 3898/90 of 19 December 1990 fixing the reference prices for fishery products for the 1991 fishing year taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas the reference prices for carp referred to in Annex IV (A) ( 1 ) of Regulation (EEC) No 3796/81 are fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with commercial characteristics as set out in Commission Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of application for the fixing of reference prices and free-at-frontier prices for carp (*), as last amended by Regulation (EEC) No 1 1 06/90 (^ ; Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3796/81 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; Whereas, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear necessary to fix a reference price for such products in the immediate future ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (7) draws up the list of prices and amounts to which the coefficient 1,001712 is applied under the arrange ­ ments for the automatic dismantlement of negative monetary gaps : whereas the prices and amounts fixed in ecus by the Commission for the 1991 fishing season must take account of the resulting reduction ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), and in particular the first subparagraph of Articles 21 (6) and 22 (5) thereof, Whereas Article 21 ( 1 ) of Regulation (EEC) No 3796/81 provides, among other things, for reference prices valid for the Community to be fixed each year, by product cate ­ gory, for the products specified in Annexes I, II, III, IV (B) and V to that Regulation ; Whereas Article 22 ( 1 ) of Regulation (EEC) No 3796/81 allows, inter alia, the fixing of reference prices for the products referred to in Annex IV (A) ( 1 ) before the begin ­ ning of each marketing year ; Whereas Article 21 (2) of Regulation (EEC) No 3796/81 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal to the withdrawal and selling prices fixed in accordance with Article 12 (1 ) thereof ; Whereas the Community withdrawal and selling prices for the products concerned were fixed for the 1990 fishing year by Commission Regulation (EEC) No 3896/90 (3); Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3796/81 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16 ( 1 ) thereof may be taken, and fixed taking account of the situation on the market in those products ; whereas the reference prices for those products should therefore be 85 % of the guide prices fixed by Council Regulation (EEC) No 3550/90 (4) ; Whereas the reference prices for the fishes of the species Thunnus and Euthynnus specified in Annex III to Regu ­ lation (EEC) No 3796/81 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years ; Whereas the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3796/81 are determined on the basis of the average of the reference prices for the fresh product, account being HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1991 fishing year for the products specified in Annexes I, II, III, IV (B) and V to Regulation (EEC) No 3796/81 shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1991 . (&gt;) OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 282, 2. 10 . 1989, p. 1 . (3) See page 1 of this Official Journal . (4 OJ No L 346, 11 . 12. 1990, p. 1 . O OJ No L 207, 29. 7. 1974, p. 30. I6) OJ No L 111 , 1 . 5. 1990, p. 50. 0 OJ No L 83, 30. 3 . 1990, p. 102. No L 371 /1331 . 12. 90 Official Journal of the European Communities This Regulation shall . be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990. For the Commission Manuel MARÃ N Vice-President No L 371 / 14 Official Journal of the European Communities 31 . 12. 90 ANNEX 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (&gt;) B (&gt;) Extra, A (&gt;) B (') Herring of the species Clupea harengus ex 0302 40 10 and ex 0302 40 90  1 January to 31 July 1991 and of 1 October to 31 December 1991 i(i 0 0 0 0 0 0 191 191 180 180 112 112  1 August to 30 September 1991 1A 00 0 0 0 0 . 174 174 164 164 102 102 Sardines of the species Sardinia, pilchardus from the Atlantic ex 0302 61 10 (a) Member States other than Spain and Portugal 1 2 4 0 0 0 0 0 0 0 0 223 142 223 142 344 142 223 142 (b) Spain and Portugal [i v 4 0 0 0 0 0 0 0 0 184 117 184 117 284 117 184 117 Sardines of the species Sardina pilchardus from the Mediterranean ex 0302 61 10 1 2 3 4 0 0 0 0 0 0 0 0 214 136 214 136 331 136 214 136 Dogfish (Squalus acanthias) ex 0302 65 20 1 2 3 521 444 239 382 312 174 493 347 417 278 208 139 Dogfish (Scyliorhinus spp.) ex 0302 65 50 1 2 3 490 490 337 367 367 245 459 306 428 306 275 153 Redfish (Sebastes spp.) 0302 69 31 0302 69 33 1 2 3 0 0 0 0 0 0 733 733 733 733 619 619 Cod of the species Gadua morhua 0302 50 10 1 2 3 4 5 911 911 860 678 476 860 860 708 466 273 658 506 658 506 506 405 385 273 283 182 Coalfish (Pollachius virens) 0302 63 00 1 2 3 4 470 470 465 376 470 470 465 272 366 366 366 366 360 360 199 146 Haddock (Melanogrammus aeglefinus) 0302 62 00 1 2 3 4 662 662 567 523 589 589 478 427 515 442 515 442 397 272 390 272 31 . 12. 90 Official Journal of the European Communities No L 371 /15 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') BP) Extra, A (') B (') Whiting 1 521 488 391 260 (Merlangus merlangus) 2 521 488 391 260 0302 69 41 3 495 397 358 150 4 358 241 260 150 Ling (Molva spp.) 1 636 487 524 374 0302 69 45 2 622 472 509 359 3 562 412 449 300 Mackerel of the species 1 0 0 191 191 Scomber scombrus 2 0 0 191 168 ex 0302 64 10 and ex 0302 64 90 3 0 0 191 157 Spanish mackerel of the species 1 0 0 246 217 Scomber japonicus 2 0 0 246 203 ex 0302 64 10 and 3 0 0 203 165 ex 0302 64 90 4 0 0 159 116 Anchovy (Engraulis spp.) 1 0 0 633 356 0302 69 55 2 0 0 673 356 I 3 0 0 554 356 L 4 0 0 229 229 Plaice \ \ (Pleuronectes platessa) IIIl 0302 22 00 l l ( 1 577 545 314 314  1 January to 2 577 545 314 314 30 April 1991 3 545 513 314 314 l ^ 4 417 385 295 295 I r i 787 743 428 428  1 May to \ 1 2 787 743 428 428 31 December 1991 I '1 3 743 699 428 428I 4 568 524 402 402 Hake of the species 1 2 712 2 549 2 142 1 980 (Merluccius merluccius) 2 2 061 1 925 1 600 1 464 ex 0302 69 65 3 2 034 1 898 1 573 1 437 l 4 1 735 1 600 1 356 1 112 I L 5 1 627 1 491 1 274 1 030 Megrim 1 1 294 990 1 218 913 (Lepidorbombus spp.) 2 1 142 837 1 066 761 0302 29 10 3 1 066 761 990 685 L 4 685 381 609 304 Rays' bream (Brama spp.) 1 1 059 810 996 747 0302 69 75 L 2 747 498 685 436 I Whole or guttedfish with head Without head I L Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 1 308 945 3 849 2 993 0302 69 81 2 1 672 1 308 3 635 2 780 3 1 672 1 308 3 421 2 566 4 1 399 1 036 2 993 2 138 \ L 5 800 436 2 138 1 283 No L 371 /16 Official Journal of the European Communities 31 . 12. 90 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish AC) U BO Shrimps of the genus Crangon ex 0306 23 31 1 2 957 442 810 442 Whole (') Crab of the species Cancer pagurus ex 0306 24 30 1 2 1 078 808 \ Whole Tails l E'(') Extra, A (') BO Extra, AO BO Norway lobster (Nephrops norvegicus) ex 0306 29 30 1 2 3 4 3 755 3 755 2 490 909 3 755 2 530 1 779 909 2 688 1 502 712 356 6 575 4 719 2 785 2 321 4 409 2 939 1 470 696 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3796/81 CN code Description Reference prices (ECU/tonne) A. Frozen ' products falling within CN code 0303 : 0303 71 10 Sardines of the species Sardina pilchardus 330 0303 79 71 Sea bream (Dentex dentex and Pagellus spp.) 1 158 B. Frozen products falling within CN code 0307 : Squid of the genus Loligo ex 0307 49 35  Loligo patagonica : whole, not cleaned 866 cleaned 1 039 0307 49 31  Loligo vulgaris : whole, not cleaned 1 732 cleaned 2 078 0307 49 33  Loligo pealei : whole, not cleaned 1 039 cleaned 1 212 ex 0307 49 38  Loligo opalescens : whole, not cleaned 693 I \ cleaned 823 ex 0307 49 38  other species : whole, not cleaned 953 l cleaned 1 126 0307 49 51 Squid J (Ommastrephes sagittatus) : whole, not cleaned 685 tube 1 302 \ cylinder 1 952 Illex spp. ex 0307 99 1 1  Illex argentinus : whole, not cleaned 687 l tube 1 305 \ cylinder 1 958 ex 0307 99 11  Illex illecebrosus : whole, not cleaned 687 tube 1 305 cylinder 1 958 ex 0307 99 11  other species : whole, not cleaned 687 y tube 1 305 cylinder 1 958 0307 49 19 Cuttle-fish (Sepia officinalis and Rossia macrosoma) and sÃ ©pioles (Sepiola rondeleti) 1 393 0307 59 10 Octopus (Octopus spp.) 1 123 31 . 12. 90 Official Journal of the European Communities No L 371 /17 3 . Reference prices for the products listed in Annex III to Regulation (EEC) No 3796/81 Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within CN code 1604 : Reference prices (ECU/tonne) Product Whole Gilled andgutted Other (for example 'heads off) A. Albacore or longfinned tuna (Thunnus alalunga): exclu ­ ding fresh or chilled tuna : 0303 41 11 , ex 0303 41 13, ex 0303 41 19 841 958 1 042 B. Yellowfin tuna (Thunnus albacares): 1 . weighing more than 10 kg each (') ex 0302 32 10, 0303 42 12, 0303 42 32, 0303 42 52 731 833 906 2. weighing not more than 10 kg each (') ex 0302 3210, 0303 42 18 , 0303 42 38, 0303 42 58 585 667 725 C. Lisatos or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis): 0302 33 10, 0303 43 11 , 0303 43 13, 0303 43 19 453 517 562 D. Fish of the genus Thunnus and Euthynnus, excluding bluefin tuna (Thunnus Thynnus), fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled : - ex 0302 39 10, 0302 69 21 , 0303 49 11 , 0303 49 13, 0303 49 19, 0303 79 21 , 0303 79 23, 0303 79 29 431 492 535 (') Reference to weight applies to whole products. 4. Reference prices for certain products listed in Annex IV (A) 1 of Regulation (EEC) No 3796/81 : Product Form Periods from Reference price(ECU/tonne) Carp falling within CN Live, weighing at least 800 1 . 1.1991 to 31 . 7.1991 1 332 code ex 0301 93 00 grams 1 . 8 . 1991 to 30. 11 . 1991 1 663 I 1.12.1991 to 31 . 12. 1991 1 460 5. Reference prices for the products listed in Annex IV (B) and V to Regulation (EEC) No 3796/81 Frozen products falling within CN codes 0303 and 0304 : Species Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp.) ex 0303 79 35 Whole fish :  With or without head 775 ex 0303 79 37 / Fillets : ex 0304 20 35 ex 0304 20 37  With bones (standard)  Boneless v  Blocks in immediate packing weighing not more than 4 kg 1 544 1 816 1 940 ex 0304 90 31 Minced blocks 969 ex 0303 79 35 Pieces and other meat 1 100 ex 0303 79 37 l I ex 0304 90 31 \ No L 371 /18 Official Journal of the European Communities 31 . 12. 90 Species Presentation Reference prices(ECU/tonne) 2. Cod (Gadus morhua, Gadus ogac and Gadus macroce ­ phalus) and fish of the species Boreogadus saida ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 t ex 0304 20 21 ex 0304 20 29 &lt; i ex 0304 90 35 ex 0304 90 38 ex 0304 90 39 ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 , ex 0304 90 35, ex 0304 90 38, ex 0304 90 39 Whole fish :  With or without head Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 901 1 999 2 286 2146 2 500 2 463 1 022 1 192 3. Coalfish (Pollachius virens) ex 0303 73 00 f ex 0304 20 31 \ ex 0304 90 41 ex 0303 73 00, ex 0304 90 41 Whole fish :  With or without head Fillets :  Industrial blocks, with bones (standard)   Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 624 1 212 1 321 1 225 1 357 1 427 675 828 4. Haddock (Melanogrammus aeglefinus) ex 0303 72 00 f ex 0304 20 33 ¢ &lt; ex 0304 90 45 ex 0303 72 00, ex 0304 90 45 Whole fish :  With or without head Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 779 1 844 2 328 2110 2 421 2 387 816 964 5. Mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor 0303 74 1 1 -j0303 74 19 I 0303 79 61 j0303 79 63 J ex 0304 20 53 ex .0304 90 98  With head  Without head Fillets Sides 342 1 366 596 477 31 . 12. 90 Official Journal of the European Communities No L 371 /19 Species Presentation Reference prices(ECU/tonne) 6. Hake (Merluccius spp.) l Whole fish : ex 0303 78 10  With or without head 781 f Fillets :  Industrial blocks, with bones (standard) 1 030 II  Industrial blocks, boneless 1 212 ex 0304 20 57 &lt; \  Individual fillets, with skin 1 080  Individual fillets, skinless 1 159  Blocks in immediate packing weighing not I i more than 4 kg 1 249 ex 0304 90 47 Minced blocks 787 ex 0303 78 10 Pieces and other meat 1 058 ex 0304 90 47 \ 7. Alaska pollack (Theragra chalcogramma) ex 0304 20 85 r Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless 927 1 068